Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In light of applicants’ amendments and upon closer consideration it is seen and made evident that the closest prior art, JP-2003/262,997 taken alone or in combination with other prior art, is insufficient in its teaching or fair suggestion of the invention as now defined by the claims.  Though JP-2003/262,997 does recognize diluents may be utilized, including toluene with its noted and recognized adverse effects on polyurethanes, JP-2003/262,997’s teachings and fair suggestions are insufficient in their guidance towards utilization of the now claimed binder resin containing impregnation solution containing 70 mass% or more of a silicon resin, including the solvents as now claimed, and having a viscosity as now claimed. JP-2003/262,997’s general recognition of the use of diluents, along with a suggested avoidance of toluene, do not offer sufficient motivation to arrive at the now claim described impregnation solutions that are utilized and included in the conductive polyurethane foams as now defined by applicants’ claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765